

EXHIBIT 10.52




FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
THIS AMENDMENT (the "First Amendment") is made as of the 18th day of November
2004, between The United Illuminating Company, a Connecticut Corporation (the
"Company") and Anthony Marone, III (the "Executive"),
WITNESSETH THAT
WHEREAS, the Company previously entered into an amended and restated employment
agreement with the Executive dated as of March 30, 2004 (the "Employment
Agreement"); and
WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement by this First Amendment, effective as of November 18, 2004, to reflect
certain changes to the severance provisions under the Employment Agreement and
to make two other clarifying revisions to the Employment Agreement;
NOW THEREFORE, the following Sections of the Agreement are hereby amended as
follows:
1.The first sentence of Section 1(b) of the Agreement is revised to read as
follows:
The term of this Agreement shall be for a period commencing on the date hereof
and ending on the second anniversary of the date hereof, unless this Agreement
is earlier terminated as provided in Section 5 (the "Initial Term").
2.Section 6(a)(i) is revised to read as follows:
(i) The Executive's Base Salary, earned but unpaid as of the Date of
Termination, and Accrued Incentive Compensation (as defined in Section 4(b));
3.Section 6(c)(iv), which describes the severance that the Executive is entitled
to upon a termination without cause is hereby revised to read as follows:
(iv) a lump sum severance payment in an amount equal to the product of 1/12 of
the Executive's Base Salary rate approved by the Board of Directors of the
Company at the time of its most recent review of the salary rates of all of the
Company's executives, plus 1/12 of the short-term annual incentive compensation
payment to which the Executive would be entitled, calculated as if he had been
employed by the Company on the last day of the year of his termination, as if
both personal goals and Company goals had been achieved 'at target', multiplied
by the number of whole and partial years of the Executive's service as an
Employee of the Company at termination (not to be less than 12 nor more than 24
years). Except for the






--------------------------------------------------------------------------------






assumption that such goals shall have been achieved at target, personal and
Company goals shall be defined and determined as set forth in Section 4(b) of
this Agreement.
All of the other terms and conditions of the Employment Agreement shall remain
in full force and effect.


 
 
 
 
THE UNITED ILLUMINATING COMPANY
 
 
 
 




 
 
 
 
 
 
Attest:
 
 
 
 
/s/ Susan E. Allen
 
By:
/s/ Nathaniel D. Woodson
 
Susan E. Allen
 
 
Nathaniel D. Woodson
 
Vice President Investor
 
 
UIL Chairman, President & CEO
 
Relations/Corporate Secretary & Assistant
 
 
The United Illuminating Company
 
Treasurer
 
 
Chairman & CEO
 
 
 
 
 
 
 
 
By:
/s/Anthony Marone III
 
 
 
 
Anthony Marone III



    


